      Case 4:18-cv-04125 Document 7 Filed in TXSD on 12/07/18 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

                                  )
JUDY FOSTER,                      )
                                  )
                                  )
          Plaintiff,              ) Case No.: 4:18-cv-04125
     v.                           )
                                  )
CHW GROUP, INC. d/b/a CHOICE HOME )
WARRANTY,                         )
                                  )
                                  )
          Defendant.              )

                                  NOTICE OF SETTLEMENT

       Plaintiff, JUDY FOSTER, (“Plaintiff”), through her attorney, Agruss Law Firm, LLC,

informs this Honorable Court that the Parties have reached a settlement in this case. Plaintiff

anticipates dismissing this case, with prejudice, within 30 days.


DATED: December 7, 2018

                                      Respectfully submitted,
                                      AGRUSS LAW FIRM, LLC

                              By: /s/ James J. Parr
                                     ARDC No. 6317921
                                     4809 N. Ravenswood Avenue, Suite 419
                                     Chicago, IL 60640
                                     312-224-4695 – office
                                     312-253-4451 – facsimile
                                     james@agrusslawfirm.com
                                     Attorneys for Plaintiff
      Case 4:18-cv-04125 Document 7 Filed in TXSD on 12/07/18 Page 2 of 2




                               CERTIFICATE OF SERVICE

       On December 7, 2018, I electronically filed the Notice of Settlement with the Clerk of the
U.S. District Court, using the CM/ECF system. I e-mailed a copy of the filed Notice of Settlement
to Defense Counsel, Brian Tretter, at btretter@choicehomewarranty.com.

                             By: /s/ James J. Parr
                                    James J. Parr
